Citation Nr: 1819324	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  07-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine for the period prior to March 4, 2011 (excluding a temporary total evaluation from November 3, 2010, to February 1, 2011).  

2.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine on or after March 4, 2011.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from September 2002 to November 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for degenerative disc disease of the lumbar spine, status-post laminectomy and lumbar spine fusion, and assigned a 20 percent rating, effective from November 16, 2004.  The Veteran appealed the assigned evaluation.

In a July 2011 rating decision, the RO granted a temporary total evaluation based on surgical or other treatment requiring convalescence, effective from November 3, 2010.  Thereafter, a 20 percent evaluation was assigned, effective from February 1, 2011.

In a November 2013 rating decision, the RO increased the evaluation assigned for the Veteran's lumbar spine disability to 40 percent, effective from March 4, 2011.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remains in appellate status.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The Board remanded the appeal for further development in February 2011, June 2014, and June 2017.  That development was completed, and the case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Prior to March 4, 2011, the Veteran did not have forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  He also did not have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.

2.  Since March 4, 2011, the Veteran's degenerative disc disease of the lumbar spine has been manifested by limitation of motion with significant pain and functional loss, but he has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  The disability has also not been manifested by incapacitating episodes of intervertebral disc syndrome totaling at least 6 weeks in a 12-month period.

3.  The Veteran does not meet the schedular criteria for TDIU.

4.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to March 4, 2011, the criteria for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5241 (2017).

2.  Since March 4, 2011, the criteria for an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2017).

3.  The criteria for TDIU have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the Veteran was scheduled for a VA back examination in accordance with the June 2017 Board remand directives.  However, in December 2017, the Veteran cancelled the scheduled examination.  Where entitlement to a VA benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record. 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 38 C.F.R. § 3.655(a). 

When a claimant fails to participate in a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the claimant lacked good cause to miss the scheduled examination. Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Here, given the evidence of record as set forth below, the Board remanded the case for a VA examination in order to ascertain the current severity and manifestations of the Veteran's lumbar spine disability.  In addition, the Board remanded the case to obtain a VA back examination that complied with the requirements of Correia v. McDonald, 25 Vet. App. 158 (2016).  The Veteran, however, has not provided good cause to miss the scheduled examination.  In the June 2017 remand, the Board advised the Veteran that it was his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655.  In an October 2017 letter from the AOJ, the Veteran was again notified that, when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record or even denied.  The Veteran was also provided examples of good cause, to include, but not limited to, illness or hospitalization, or death of a family member.  The Veteran and his representative have not challenged the fact that he failed to report, requested that the examination be rescheduled, or provided good cause.  Under these circumstances, the Board finds that the Veteran's refusal to appear was without good cause and the applicable regulation now requires that the claim be adjudicated based upon the evidence of record. 38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565 (2008).

In addition, in accordance with the June 2017 remand directives, in September 2017, the AOJ requested that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back.  In October 2017 correspondence, the AOJ also requested that the Veteran send a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and a VA Form 21-4192, Request for Employment Information, completed and returned by the Veteran's employer.  As noted in the December 2017 supplemental statement of the case (SSOC), the Veteran did not respond to the requests.  

The "duty to assist is not always a one-way street," and the appellant has an obligation to actively participate in the retrieving of any information pertinent to his claim, to include attending scheduled VA examinations and identifying relevant records.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so subjects him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran's degenerative disc disease of the lumbar spine is currently assigned a 20 percent evaluation prior to March 4, 2011 (excluding a temporary total evaluation from November 3, 2010, to February 1, 2011), and a 40 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5241.  Diagnostic Code 5241 indicates that degenerative arthritis should be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine prior to March 14, 2011 (excluding the period from November 3, 2010, to February 1, 2011, in which the Veteran had a temporary total evaluation) or an initial evaluation in excess of 40 percent on or after March 4, 2011.

Historically, the Veteran injured his low back lifting heavy objects and he underwent two L4-5 discectomy surgeries during service in February 2004 and December 2004.  Following service, he had a third surgery in which he had a fusion of L5-S1 in February 2005.  He subsequently had surgeries in November 2010 and June 2011.

Initially, for the period prior to March 14, 2011, the Veteran has not been shown to have forward flexion of the thoracolumbar spine to 30 degrees or less.  In fact, during a July 2005 VA examination, the VA examiner indicated that the Veteran had forward flexion to 50 degrees with evidence of pain at 50 degrees.  Following repetitive use, there was no further loss of motion due to pain, weakness, fatigability, or incoordination.  Moreover, the evidence does not show that the Veteran had favorable ankylosis of the entire thoracolumbar spine for the period prior to March 4, 2011.  Based on the aforementioned range of motion findings, the record shows that the Veteran's thoracolumbar spine was not fixated or immobile.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Therefore, the Veteran has not been shown to have met the criteria for an increased rating for this period under the General Rating Formula for Diseases and Injuries of the Spine.

There is also no indication that the Veteran had incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  During the July 2005 VA examination, the Veteran reported that he had flare-ups of pain approximately twice per week that caused him incapacitation such that he stayed in bed or on the couch with his feet elevated.  However, he did not indicate that a physician prescribed bed rest during the flare-ups of pain.  During a March 2011 VA examination, the VA examiner indicated that the Veteran did have incapacitating episodes of spine disease.  Specifically, he noted that the Veteran required his fourth spinal surgery in November 2010 and that the episode lasted nearly two weeks.  As such, to the extent this criteria is for application, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial evaluation in excess of 20 percent for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher, for the period prior to March 4, 2011.  In this regard, the Board observes that the Veteran complained of pain throughout the period prior to March 4, 2011, including during the July 2005 VA examination.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 20 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the July 2005 VA examiner noted that there was pain with range of motion testing, but there was no additional loss of motion on repetitive use of the joint.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Board finds that the Veteran's degenerative disc disease of the lumbar spine does not warrant an initial evaluation in excess of 20 percent for the period prior to March 4, 2011.

For the period since March 4, 2011, the evidence does not show that the Veteran is entitled to a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, including unfavorable ankylosis of the thoracolumbar spine.  Indeed, during the March 2011 VA examination, the Veteran demonstrated forward flexion to 30 degrees.  While the Veteran indicated that he had pain with motion of his lower back, he had no additional limitation of motion due to repetitive testing.  The March 2011 VA examiner also specifically indicated that the Veteran did not have thoracolumbar spine ankylosis.  Moreover, during a September 2013 VA examination, the Veteran demonstrated forward flexion to 40 degrees.  There was no additional limitation of motion due to repetitive testing.  During an August 2015 VA examination, the Veteran also demonstrated forward flexion to 30 degrees.  He exhibited pain on range of motion testing, and he was unable to perform repetitive use testing due to pain after two attempts.  However, the August 2015 VA examiner also specifically noted that there was no ankylosis of the spine.  Based on the aforementioned range of motion findings, the record shows that the Veteran's thoracolumbar spine is not fixated or immobile.  Moreover, the March 2011 and August 2015 VA examiners both specifically noted that there was no ankylosis.  Therefore, the Veteran has not been shown to have met the criteria for an increased rating for this period under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has considered whether a rating in excess of 40 percent could be assigned, pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  The current 40 percent rating discussed immediately above, however, is based on evidence showing that the Veteran's spine disability is manifested by symptoms which include significant pain, flare-ups, and functional loss.  The record shows no additional factors, such as atrophy of disuse, which would restrict motion to such an extent that the criteria for a rating in excess of 40 percent would be justified. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2017). 

The Board has also considered whether the appellant is entitled to a rating in excess of 40 percent for the period beginning on March 4, 2011, under the rating criteria for evaluating intervertebral disc syndrome.  However, in this case, the Board finds that these criteria have not been met.  There is no indication that the Veteran has had incapacitating episodes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The August 2015 VA examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  On the other hand, the September 2013 VA examiner stated that the Veteran did have intervertebral disc syndrome, but the total duration of all of his incapacitating episodes over the previous 12 months due to intervertebral disc syndrome was at least one week but less than two weeks.  Thus, the Board finds that a rating in excess of 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

For these reasons, the Board finds that the Veteran's degenerative disc disease of the lumbar spine does not warrants an initial evaluation in excess of 40 percent for the period beginning March 4, 2011.

The Board further finds that a separate disability rating is not warranted at any time during the appeal period because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability. See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994). Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board notes that the Veteran is already in receipt of a separate disability rating for peripheral neuropathy of the left lower extremity, and there is no other separate neurological disability. 

Neither the Veteran nor his representative has raised any other issues during either appeal period, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment. See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for degenerative disc disease of the lumbar spine, rated as 20 percent disabling for the period prior to March 4, 2011, and 40 percent disabling thereafter; and peripheral neuropathy of the left lower extremity associated with degenerative disc disease of the lumbar spine, rated as 10 percent disabling from September 18, 2013.  His current combined evaluation is 50 percent.  Thus, the Veteran does not have a single service-connected disability rated at 60 percent or more or a combined disability rating of 70 percent or more.  Accordingly, he does not meet the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16 (a). 

It is recognized that the Board is precluded from assigning an extraschedular rating in the first instance; however, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted. Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

In this case, in December 2011, VA did refer the case to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis.   In January 2012, the Director of Compensation and Pension Service determined that the evidence failed to show that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected degenerative disc disease of the lumbar spine.  The Director referenced a March 2011 VA examination report in which the VA examiner opined that the Veteran's lumbar spine disability rendered him unable to secure and follow and substantially gainful occupation.  However, the Director noted that the VA examiner did not address the extent of functional and industrial impairment which resulted from the Veteran's service-connected disabilities.  The Director also noted that the VA examiner did not state whether the Veteran could or could not perform physical or sedentary occupations.  Therefore, the Director determined that entitlement to TDIU on an extraschedular bases was unwarranted.

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes that the evidence does not show that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

During a July 2005 VA general medical examination, the Veteran reported that he was employed as an accountant and was able to do his work even though he experienced constant pain. The Veteran later told the March 2011 VA examiner that he had stopped working approximately one to two years earlier due to his back problems.

The March 2011 VA examiner did opine that the Veteran's service-connected lumbar spine disability rendered him unable to secure or follow substantially gainful employment.  However, the examiner did not provide any rationale for that statement or identify the actual work limitations.  Indeed, earlier in the report, the examiner had noted that the Veteran only had mild flare-ups that occurred weekly due to sitting too long and back pain.  It was also noted that he only had an incapacitating episodes that lasted 2 weeks during the prior 12 months.  Thus, it is unclear as to what formed the basis of his opinion.

Moreover, during the September 2013 VA examination, the Veteran reported having flare-ups every couple of weeks, and he had less than two weeks of incapacitating episodes during the prior 12 months.  The examiner did indicate that the Veteran's peripheral neuropathy impacted his ability to work, as he had difficulty bending and stooping.  However, there was no indication that he was unemployable as opposed to having some lesser degree of impairment.

The Veteran's records from the Social Security Administration (SSA) also indicate that he stopped working in May 2009.  However, it was noted that the Veteran had multiple severe impairments, including gastroesophageal disease (GERD), major depressive disorder, obesity, cellulitis, endocarditis, and a history of substance abuse.  The Board emphasizes that the Veteran is not service-connected for those additional disabilities.  Nevertheless, even considering the impact of the nonservice-connected disabilities and his back problems together, SSA determined that the Veteran did have the residual functional capacity to perform sedentary work with limitations.  That determination was based, in part, on an assessment by a vocational expert.

In addition, the August 2015 VA examiner noted that the Veteran reported that he had not worked since 2009 due to his back disorder and tricuspid valve repair for tricuspid regurgitation after endocarditis, which is not service-connected.  The examiner indicated that the Veteran's residuals of his back injury interfere with his ability to stand, sit, or ambulate for any length of time, and the left foot drop becomes more pronounced as the day progresses, which causes some instability when walking.  He stated that most work requires prolonged sitting, standing or ambulation, which the Veteran cannot perform.  In a September 2016 VA opinion, the same VA examiner opined that it was at least as likely as not that the Veteran's service-connected lumbar spine disability would prohibit him from securing gainful employment.  However, no further rationale was provided other than a general reference to prior examination findings.

Notably, in light of the foregoing evidence, the Board had most recently remanded the case, in part, to have an examiner address the impairment attributable to the service-connected lumbar spine disability and left lower extremity peripheral neuropathy.  However, as previously discussed, the Veteran cancelled that examination.  The VA examination may have provided evidence to support the Veteran's claim for TDIU, but due to his failure to report, the claim must be adjudicated based on the available evidence of record. See 38 C.F.R. § 3.655.

The Board observes that the Veteran undoubtedly has industrial impairment as a result of his service-connected lumbar spine and peripheral nerve disabilities, as evidenced by his 50 percent combined evaluation.  However, the evidence does not establish that his service-connected disabilities alone preclude gainful employment.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations." 38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  

Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  His reported symptoms and functional impairment resulting from the service-connected disabilities, including pain and difficulties with ambulation and prolonged standing and sitting, do not demonstrate an exceptional circumstance or take the case outside the norm. See Van Hoose, 4 Vet. App. at 363.

On review of the record, the Board finds that the disability evaluations assigned for the Veteran's service-connected lumbar spine disability and peripheral neuropathy of the left lower extremity under the VA Schedule for Rating Disabilities accurately reflects the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  

In reaching this determination, the Board does acknowledge the opinions of the March 2011 and August 2015/September 2016 VA examiners.  However, as noted above, they did not provide complete rationale for the conclusions reached, and the case had been remanded for a VA examination to more fully assess the impairments attributable to the Veteran's service-connected disabilities in order for the Board to make a determination regarding his employability.  The Board notes that medical examiners are responsible for providing a "full description of the effects of disability upon the person's ordinary activity," 38 C.F.R. § 4.10, but it is the rating official who is responsible for "interpret[ing] reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present," 38 C.F.R. § 4.2.  More specifically, TDIU is to be awarded based on the "judgment of the rating agency" that the veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities." 38 C.F.R. § 4.16(a).  Indeed, the Court has noted these distinctive responsibilities of medical examiners and rating officials in Moore v. Nicholson, 21 Vet.App. 211 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009), and Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Floore v. Shinseki, 26 Vet. App. 376 (2013).  Thus, the VA examiners' opinions are not controlling or determinative in this case, but rather one factor for consideration.

Based on the foregoing, the Board finds that the requirements for an extraschedular TDIU evaluation have not been met.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine for the period prior to March 4, 2011 (excluding a temporary total evaluation from November 3, 2010, to February 1, 2011), is denied.

Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine on or after March 4, 2011, is denied.

Entitlement to TDIU is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


